Exhibit 10.2

 

REPURCHASE AGREEMENT

AND

AMENDMENT NO. 1 TO MANAGEMENT EQUITY AGREEMENT

 

THIS REPURCHASE AGREEMENT AND AMENDMENT NO. 1 TO MANAGEMENT EQUITY AGREEMENT
(this “Agreement”) is made and entered into as of May 23, 2008, by and among
Forest Products Holdings, L.L.C., a Delaware limited liability company (the
“Company”) and each of the persons listed on the signature pages hereto as
“Employee Investors” (each, an “Employee Investor” and collectively, the
“Employee Investors”).

 

Pursuant to that certain Management Equity Agreement, dated as of November 29,
2004, by and among the Company, the Employee Investors and the Investor (the
“Original Management Equity Agreement” and, as amended, modified, supplemented
or waived from time to time (including by this Agreement), the “Management
Equity Agreement”), each Employee Investor (i) purchased the number of Series B
Common Units of the Company set forth under such Employee Investor’s name on the
signature pages attached hereto as “Original Series B Common Units Purchased”
for the amount set forth under such Employee Investor’s name on the signature
pages attached hereto as “Original Purchase Price” and (ii) received the number
of Series C Common Units of the Company set forth under such Employee Investor’s
name on the signature pages attached hereto “Original Series C Common Units
Received”.  Capitalized terms used, but not otherwise defined, herein shall have
the meanings given to such terms in the Original Management Equity Agreement.

 

The Company, the Employee Investors and the Investor are executing and
delivering this Agreement in order to provide for (a) the repurchase by the
Company from each Employee Investor, for an aggregate purchase equal to the
Original Purchase Price for such Employee Investor, of a number of Series B
Common Units of the Company (rounded to the nearest whole Series B Common Unit,
the “Repurchased Units”) determined by dividing the Original Purchase Price for
such Employee Investor by $2.06 and (b) certain amendments, modifications,
supplements and waivers to the Original Management Equity Agreement, as set
forth in further detail herein.  For each Employee Investor, the number of
Repurchased Units and the Original Purchase Price for such Employee Investor is
set forth under such Employee Investor’s name on the signature pages attached
hereto as the “Repurchased Units”.

 

NOW, THEREFORE. the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

1.             Purchase and Sale of Series B Common Units.  At the Closing (as
defined below) and upon the terms and conditions set forth in this Agreement,
each Employee Investor shall sell, transfer and assign to the Company, and the
Company shall purchase from each Employee

 

--------------------------------------------------------------------------------


 

Investor, all right, title and interest in and to the Repurchased Units.  The
aggregate purchase price payable by the Company for the Repurchased Units shall
be the Original Purchase Price and the purchase price per Series B Common Unit
payable by the Company for the Repurchased Units shall be $2.06 per Series B
Common Unit.  Each of the Company and the Employee Investor acknowledge and
agree that all of the Repurchased Units are Vested Series B Common Units as of
the date of this Agreement and were Vested Series B Common Units as of
February 22, 2008.

 

2.             Closing.  Subject to the terms and conditions contained in this
Agreement, the purchase and sale of the Repurchased Units (the “Closing”) will
take place at the headquarters of Boise Cascade, L.L.C. at 10:00 a.m. on May 23,
2008.  At the Closing, the Company shall deliver to each Employee Investor, by
wire transfer of immediately available funds to an account designated by such
Employee Investor in writing, or at the election of the Company with respect to
any particular Employee Investor, by check, an aggregate amount equal to the
Original Purchase Price and the Company shall cancel all of such Employee
Investor’s Repurchased Units and may, at any time after the Closing, amend the
Schedule of Unitholders to that certain Operating Agreement, dated as of
October 29, 2004, by and among the Company and its unitholders (as amended,
modified, supplemented, restated, or waived from time to time, the “Operating
Agreement”) to provide that the number of Series B Common Units owned by such
Employee Investor is reduced by the Repurchased Units.

 

3.             Closing Conditions.  The obligation of the Company to purchase
the Repurchased Units from an Employee Investors is subject to the
representations and warranties of such Employee Investor contained in Section 4
being true and correct on the date hereof and at and as of the Closing as though
then made and such Employee Investor not having repudiated his or her
obligations hereunder.

 

4.             Representations and Warranties.  Each Employee Investor
represents and warrants, effective as of the date hereof and at Closing, as
follows:

 

(a)          Ownership.  All of the Repurchased Units of such Employee Investor
are owned of record and beneficially by such Employee Investor, and such
Employee Investor has good title to the Repurchased Units, free and clear of all
security interests, claims, liens, pledges, options, encumbrances, charges,
agreements, voting trusts, proxies and other arrangements or restrictions
whatsoever (“Encumbrances”), other than those expressly set forth in the
Original Management Equity Agreement and the Operating Agreement (the “Permitted
Encumbrances”).   At the Closing, such Employee Investor shall transfer to the
Company good title to the Repurchased Units, free and clear of all Encumbrances,
other than the Permitted Encumbrances.

 

(b)         Authorization.  Such Employee Investor has full power, authority and
legal capacity to enter into this Agreement and to perform its obligations
hereunder.  This Agreement has been duly executed and delivered by such Employee
Investor, and constitutes a valid and legally binding obligation of such
Employee Investor, enforceable in accordance with its terms.

 

2

--------------------------------------------------------------------------------


 

(c)           Conflicts.  The execution, delivery and performance of this
Agreement by such Employee Investor does not conflict with, violate or result in
the breach of, or create any Encumbrance on the Repurchased Units pursuant to,
any agreement, instrument, order, judgment, decree, law or governmental
regulation to which such Employee Investor is a party or is subject or by which
the Repurchased Units are bound.  Other than such rights in favor of the Company
and/or one or more of the unitholders of the Company, including the Investor,
pursuant to the Original Management Equity Agreement, the sale, transfer or
disposition of the Repurchased Units by such Employee Investor to the Company is
not subject to any statutory or contractual preemptive right, right of first
refusal, right of first offer or similar right, and no person other than the
Company and/or the Investor has any right to acquire any of the Repurchased
Units or any right, title or interest therein from such Employee Investor.

 

(d)           Stock Agreements.  Other than the Operating Agreement and the
Original Management Equity Agreement, there are no shareholder agreements,
voting agreements or other documents which relate to the rights and obligations
of such Employee Investor with respect to the Repurchased Units.

 

(e)           No Reliance.  Such Employee Investor has conducted its own
independent evaluation and made its own analysis as such Employee Investor has
deemed necessary, prudent and advisable in order for such Employee Investor to
make his or her own determination and decision to enter into this Agreement and
consummate the transactions contemplated hereby.  Without limiting the
generality of the foregoing, such Employee Investor has had an opportunity to
review the Agreement and has conducted all due diligence and received all
materials and information that it deems relevant, including with respect to the
Company’s future business prospects, in connection with such Employee Investor’s
decision to sell the Repurchased Units to the Company under this Agreement. 
Each Employee Investor is entering into this Agreement without reliance upon any
oral or written representations and warranties of any kind or nature by the
Company or any of their affiliates (including the Investor) or any of their
respective officers, directors, stockholders, partners or employees.  Such
Employee Investor understands and agrees that he or she has not relied upon any
statement of the Company or any of their affiliates  (including the Investor) or
any of their respective officers, directors, stockholders, partners or employees
regarding the value of the Repurchased Units and that no representation or
warranty has been or is being made by the Company or any of their affiliates
(including the Investor) or any of their respective officers, directors,
stockholders, partners or employees regarding the value of the Repurchased
Units.  Such Employee Investor further understands that the value of the
Company’s units (including the Repurchased Units) is uncertain and could be
substantially more or less than the purchase price paid by the Company to such
Employee Investor hereunder.  Such Employee Investor understands that the
Company’s plans for the future may result in the Company’s units (including the
Repurchased Units) becoming significantly more valuable and that the future
value of the Company’s units (including the Repurchased Units) could exceed the
amounts that such Employee Investor will receive from the Company under this
Agreement.  Such Employee Investor has determined to forego the possibility of
such future value to obtain the consideration being paid pursuant hereto at the
present time.  Such Employee Investor has been provided with an opportunity to
consult with independent legal counsel,

 

3

--------------------------------------------------------------------------------


 

business advisors and tax advisors regarding its rights and obligations under
this Agreement and such other business and tax matters as are relevant to such
Employee Investor prior to entering into this Agreement and selling the
Repurchased Units, fully understands the terms and conditions contained herein
and intends for such terms to be binding and enforceable upon such Employee
Investor.

 

5.             Certain Amendments.  By its execution and delivery hereof, each
of the Company, the Investor and each Employee Investor acknowledges and agrees
that (i) all references in the Management Equity Agreement to (a) the
“Investors” shall be references to Madison Dearborn Capital Partners IV, L.P.,
(b) “Class B Units”, “Class B Units of the Company” and “Vested Class B Units”
shall instead be references to, respectively, “Series B Common Units”, “Series B
Common Units of the Company” and “Vested Series B Common Units” and (c) “Class C
Units”, “Class C Units of the Company”, “Time Vesting Class C Units”,
“Performance Vesting Class C Units” and “Vested Class C Units” shall instead be
references to, respectively, “Series C Common Units”, “Series C Common Units of
the Company”, “Time Vesting Series C Common Units”, “Performance Vesting
Series C Common Units” and “Vested Series C Common Units” and that the Original
Management Equity Agreement is hereby amended accordingly and
(ii) Section 2(d)(iii) of the Original Management Equity Agreement is hereby
amended by replacing the word “quarterly” in the second sentence thereof with
“annually”.

 

6.             Certain Provisions Relating to Employee Investors That Were Not
At Least 62 Years Old as of December 31, 2004 and, in the case of Section 6(d),
All Employee Investors.

 

(a)           Each of the Company and each Employee Investor that was not at
least 62 years old as of December 31, 2004 acknowledges and agrees that, as of
February 22, 2008, (x) a number of such Employee Investor’s Original Series C
Common Units Received equal to (i) 0.3145 multiplied by (ii) such Employee
Investor’s Original Series C Common Units Received (such product, for each such
Employee Investor, such Employee Investor’s “2/22/08 Vested Series C Common
Units”) have vested and are “Vested Series C Common Units” and “Vested Units”
for all purposes of the Management Equity Agreement, (y) a number of such
Employee Investor’s Original Series C Common Units  Received equal to (i) 0.6855
multiplied by (ii) such Employee Investor’s Original Series C Common Units
Received (such product, for each such Employee Investor, such Employee
Investor’s “2/22/08 Unvested Series C Common Units”) have not vested and are
“Unvested Series C Common Units” and “Unvested Units” for all purposes of the
Management Equity Agreement, and (z) the number of 2/22/08 Vested Series C
Common Units and 2/22/08 Unvested Series C Common Units for each such Employee
Investor are set forth underneath such Employee Investor’s name on the signature
page hereto.  Each of the Company and each Employee Investor that was not at
least 62 years old as of December 31, 2004 agree that, notwithstanding anything
to the contrary in Section 2(c)(i), Section 2(c)(ii) and Section 2(d) of the
Management Equity Agreement, but without otherwise limiting the provisions of
Section 2(c)(iii), Section 2(c)(iv) and Section 2(c)(v) of the Management Equity
Agreement with respect to such Remaining Time Vesting Series C Common Units (as
hereinafter defined) and without otherwise limiting the provisions of
Section 2(d) of the Management Equity Agreement with respect to the Remaining

 

4

--------------------------------------------------------------------------------


 

Performance Vesting Series C Common Units, a number of 2/22/08 Unvested Series C
Common Units determined by multiplying (A) 0.7294 by (B) the 2/22/08 Unvested
Series C Common Units (such product, the “Remaining Time Vesting Series C Common
Units” (being 50% of such Employee Investor’s Original Series C Common Units
Received)) shall be “Time Vesting Class C Units” and shall vest ratably on a
daily basis during the period from February 22, 2008 through and including
December 31, 2010; provided that, without limiting the provisions of
Section 2(c)(iv) of the Management Equity Agreement, if such Employee Investor
ceases to be employed by the Company or any of its Subsidiaries on a full-time
basis prior to December 31, 2010, the total number of Remaining Time Vesting
Series C Common Units that shall have vested in accordance with this sentence
shall be determined as the total number of Remaining Time Vesting Series C
Common Units multiplied by a fraction, the numerator of which is the number of
days from February 22, 2008 through and including the date of termination and
the denominator of which is the total number of days from February 22, 2008
through and including December 31, 2010.  Each Employee Investor’s Remaining
Time Vesting Series C Common Units are set forth underneath such Employee
Investor’s name on the signature page hereto.

 

(b)           Each of the Company and each Employee Investor that was not at
least 62 years old as of December 31, 2004 acknowledges and agrees that, as of
February 22, 2008, a number of 2/22/08 Unvested Series C Common Units determined
as the excess of (i) the 2/22/08 Unvested Series C Common Units minus (ii) the
Remaining Time Vesting Series C Common Units (such excess, the “Remaining
Performance Vesting Series C Common Units” (being 18.55% of such Employee
Investor’s Original Series C Common Units  Received)) shall be “Performance
Vesting Series C Common Units” for all purposes of the Management Equity
Agreement and shall vest, if at all, in accordance with Section 2(d) of the
Management Equity Agreement.  Each Employee Investor’s Remaining Performance
Vesting Series C Common Units are set forth underneath such Employee Investor’s
name on the signature page hereto.

 

(c)           Each of the Company and each Employee Investor that was not at
least 62 years old as of December 31, 2004 acknowledges and agrees that, as of
February 22, 2008, that clause (b) of Section 2(d)(i) of the Original Management
Equity Agreement is, with respect to such Employee Investor, amended by deleting
“December 31, 2009” and replacing the same with “December 31, 2010”.

 

(d)           Each of the Company and each Employee Investor acknowledges and
agrees that Section 2(d)(iv) and Section 2(d)(v) of the Original Management
Equity Agreement are, with respect to such Employee Investor, amended and
restated as follows:

 

“(iv)        The Board shall provide to any Employee Investor, within 30 days of
such Employee Investor’s written request, a reasonably detailed description of
the calculations and values employed in determining the IRR Fair Value, IRR,
Cash Inflows, Cash Outflows and Indebtedness, in each case to the extent
relevant to the calculation of IRR Fair Value and IRR for such Employee
Investor.  The Board shall also provide to such Employee Investor copies of or
access to all related underlying financial statements, third-party valuation
reports and

 

5

--------------------------------------------------------------------------------


 

accounting and business records subject to such Employee Investor agreeing to
appropriate confidentiality restrictions.

 

(v)          If the Series B Common Units are publicly traded, the “IRR Fair
Value” will be equal to the Fair Market Value of the Series B Common Units.  If
the Series B Common Units are not publicly traded but the Company’s sole asset
is an interest in a publicly traded security (or an indirect interest in such a
security through the ownership of other equity securities), then the “IRR Fair
Value” will be equal to the aggregate Fair Market Value of such publicly traded
security to the holders of Series B Common Units, divided by the number of
Series B Common Units.  If the Series B Common Units are not publicly traded and
the Company has assets other than a direct or indirect interest in a publicly
traded security, then the IRR Fair Value of the Series B Common Units will be
determined as follows: (1) first, the enterprise value of Boise Holdings will be
determined utilizing the most recent (relative to the Determination Date)
third-party valuation for Boise Holdings received by the Company or Boise
Holdings and shall be determined without regard to any valuation of the debt or
equity securities of Boise Inc. then owned or held by Boise Holdings or any of
its Subsidiaries; (2) second, the equity value of Boise Holdings will be
determined by (x) without any duplication to any amount used in computing
enterprise value, increasing such enterprise value by (a) the Fair Market Value
of the Boise Inc. common stock owned or held by Boise Holdings or any of its
Subsidiaries, (b) the aggregate principal amount plus accrued and unpaid
interest of any promissory note of Boise Inc. owned or held by Boise Holdings
(provided that if any portion of such promissory note has been sold or
transferred to a third party, ascribing the value to the remainder of such
promissory note implied by such sale or transfer), and (c) the aggregate cash of
Boise Holdings and its Subsidiaries and (y) without any duplication to any
amount used in computing enterprise value, reducing such enterprise value by
(a) the total amount of Indebtedness of Boise Holdings and its Subsidiaries and
(b) any equity securities of any Subsidiaries of Boise Holdings as of the
Determination Date owned by any Person other than Boise Holdings or any of its
wholly-owned Subsidiaries; (3) third, by assuming the equity value of Boise
Holdings is distributed in accordance with the distribution provisions of the
Boise Holdings Operating Agreement, and (4) the value of a Series B Common Unit
will be determined by assuming an amount (the “Company Equity Value Amount”)
equal to (I) the distributions to the Company from Boise Holdings as determined
in accordance with clause (3) foregoing, plus (II) the fair market value of any
assets of the Company (as determined by the Board), other than the equity
securities of Boise Holdings, and minus (III) any Indebtedness and other
liabilities of the Company (as determined by the Board) and assuming the Company
Equity Value Amount was distributed to the holders of Units in accordance with
the LLC Agreement and determining the amount distributed to each Series B Common
Unit as a result of such distribution (which will be determined on a fully
diluted basis, assuming full vesting of all of all Units that are or would
become vested at the time of such IRR calculation).”

 

7.             Certain Provisions Relating to Employee Investors That Were At
Least 62 Years Old as of December 31, 2004.  Each of the Company and each
Employee Investor that was at

 

6

--------------------------------------------------------------------------------


 

least 62 years old as of December 31, 2004 acknowledges and agrees that, as of
February 22, 2008, 100% of such Employee Investor’s Original Series C Common
Units Received have vested and are “Vested Series C Common Units” and “Vested
Units” for all purposes of the Management Equity Agreement.

 

8.             Certain Provisions Relating to Employee Investors That Were At
Least 60 Years Old, But Were Not At Least 62 Years Old, as of December 31,
2004.  Each of the Company and each Employee Investor that was at least 60 years
old, but not at least 62 years old, as of December 31, 2004 (each such Employee
Investor, an “Applicable Employee Investor”) acknowledges and agrees that
(a) notwithstanding Section 6(a) of this Agreement, the vesting schedule for
each Applicable Employee Investor shall be accelerated such that 100% of such
Applicable Employee Investor’s Remaining Time Vesting Series C Common Units
shall vest ratably on a daily basis during the period from February 22, 2008
through and including December 31 of the year in which such Applicable Employee
Investor turns 65 (for each such Employee Investor, such Employee Investor’s
“Time Vesting Termination Date”); provided that, without limiting the provisions
of Section 2(c)(iv) of the Management Equity Agreement, if such Employee
Investor ceases to be employed by the Company or any of its Subsidiaries on a
full-time basis prior to such Employee Investor’s Time Vesting Termination Date,
the total number of Remaining Time Vesting Series C Common Units that shall have
vested in accordance with this sentence shall be determined as the total number
of Remaining Time Vesting Series C Common Units multiplied by a fraction, the
numerator of which is the number of days from February 22, 2008 through and
including the date of termination and the denominator of which is the total
number of days from February 22, 2008 through and including such Employee
Investor’s Time Vesting Termination Date and (b) notwithstanding Section 6(b) of
this Agreement and Section 2(d)(i) of the Original Management Equity Agreement,
for each Applicable Employee Investor, such Applicable Investor’s “Determination
Date” shall be the earlier of (i) a Sale of the Company and (ii) such Applicable
Employee Investor’s Time Vesting Termination Date.

 

9.             No Transfer or Assignment.  No interest or right any Employee
Investor or any of its beneficiaries has to receive payment under this Agreement
shall be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, except
as required by law; nor may such interest or right to receive payment be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against such Employee Investor or any of its beneficiaries,
except to the extent required by law.

 

10.           Survival of Representations and Warranties.  All representations
and warranties contained herein or made by any Employee Investor in connection
herewith shall survive the execution and delivery of this Agreement and the
Closing hereunder.

 

11.           Continued Existence of Operating Agreement and Management Equity
Agreement.  Each of the Company and each Employee Investor acknowledges and
agrees that the Operating Agreement and the Management Equity Agreement remains
in full force and effect and

 

7

--------------------------------------------------------------------------------


 

that such Employee Investor remains bound by the Operating Agreement and the
Management Equity Agreement with respect to all units of the Company, other than
the Repurchased Units.

 

12.           Release.  Each Employee Investor (for himself or herself and his
or her heirs, beneficiaries and assigns) hereby fully releases and forever
discharges the Company and its affiliates (including the Investor) and their
respective officers, directors, stockholders, partners and employees
(collectively, the “Released Parties”) from any and all claims, suits,
arbitrations, proceedings, actions, causes of action, demands, covenants,
obligations, damages (of any kind), costs, expenses and attorneys’ fees, or
liabilities of any nature whatsoever in law and in equity, by statute, contract
or otherwise, both past and present and whether known or unknown, suspected or
unsuspected, vested or contingent, disclosed or undisclosed, concealed or
hidden, which have existed or may have existed, or which do exist, through the
Closing which arise out of, are connected with or relate in any way to such
Employee Investor’s acquisition of the Repurchased Units and ownership of the
Repurchased Units (including in its capacity as a unitholder of the Company) or
the sale, transfer or assignment of Repurchased Units to the Company pursuant to
this Agreement or the other transactions contemplated hereby (other than in
respect of the payment of the purchase price for the Repurchased Units by the
Company in breach of this Agreement) (all of the foregoing collectively referred
to herein as the “Claims”). Each Employee Investor hereby irrevocably covenants
to refrain from, directly or indirectly, asserting any claim or demand, or
filing, commencing, instituting or causing to be filed, commenced or instituted
any suit, complaint, charge or other proceeding of any kind against any of the
Released Parties, based upon any of the Claims.  Each Employee Investor further
acknowledges and agrees that this release and discharge is an essential and
material term of this Agreement in which the Company is relying and that without
such release and discharge the Company would not have entered into this
Agreement.  Each Employee Investor hereby represents and warrants that such
Employee Investor does not have any claim with respect to the Repurchased Units,
other than any Claims that are released by this Agreement.  Each Employee
Investor expressly waives any and all rights and benefits conferred upon such
Employee Investor by the provisions of California Civil Code Section 1542, which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”

 

13.           Complete Agreement.  This Agreement, together with the Management
Equity Agreement and the Operating Agreement, constitute the entire agreement
between the parties hereto regarding the subject matter of this Agreement and
supersede and preempt any prior understandings, agreements or representations,
written or oral, which may have related to the subject matter hereof.  When used
herein, “including” means “including, without limitation” regardless of whether
such or similar terminology is actually used.

 

14.           Counterparts.  This Agreement may be executed in separate
counterparts (including by means of facsimile transmission or other electronic
transmission), each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

8

--------------------------------------------------------------------------------


 

15.           Further Assurances.  After the Closing, as and when requested by
the Company and each Employee Investor shall, without further consideration,
execute and deliver all such instruments of purchase, conveyance and transfer
and shall take such further actions as the Company may reasonably deem necessary
or desirable in order to sell, transfer and assign the Repurchased Units as
contemplated hereby and to otherwise carry out fully the provisions and purposes
of this Agreement.

 

16.           Successors and Assigns.  This Agreement is intended to bind, inure
to the benefit of and be enforceable by the Company and each Employee Investor
and their respective successors and permitted assigns; provided, however, that
no Employee Investor may  assign this Agreement or any rights or obligations
hereunder without the Company’s prior written consent.

 

17.           Governing Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with the law of the State of Idaho,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Idaho or any other jurisdiction) that would
cause the applications of the law of any jurisdiction other than the State of
Idaho.

 

18.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in a manner to be effective and valid under applicable law,
but if any provision shall be held to be prohibited or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating or affecting the remainder of such provision
or any of the remaining provisions of this Agreement.

 

19.           Notices.  Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), telecopied or sent by reputable
overnight courier service (charges prepaid) to an Employee Investor at the
address set forth under such Employee Investor’s name on the signature
page attached hereto and to any other recipient at the address or telecopy
number below indicated:

 

 

If to the Company:

 

 

Forest Products Holdings, L.L.C.

 

c/o Boise Cascade, L.L.C.

 

1111 W. Jefferson St.

 

Attention: General Counsel

 

Telecopy: (208) 384-6566

 

 

with a copy to:

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, IL 60601

 

Attention: Richard J. Campbell P.C.

 

Telecopy:  (312) 861-2200

 

 

9

--------------------------------------------------------------------------------


 

 

If to the Investor:

 

 

 

Madison Dearborn Capital Partners IV, L.P.

 

Three First National Plaza, 38th Floor

 

70 W. Madison Street

 

Chicago, IL 60602

 

Telecopy: (312) 895-1001

 

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party.  Any notice under this Agreement will be deemed to have been given, if
personally delivered, when so delivered, if mailed by first class mail as
provided above, five days after deposit in the U.S. mail, if telecopied, upon
confirmation of successful transmission, on the date of transmission if such
transmission is completed at or prior to 5:00 p.m. local time of the recipient
party on a business day (or otherwise on the next business day), or if sent by
reputable overnight courier service as provided above, one business day after
delivery to such courier service.

 

*     *     *     *     *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY

 

 

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

EMPLOYEE INVESTOR:

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

Repurchased Units:

 

 

 

Original Purchase Price:

 

 

 

Original Series B Common Units Purchased:

 

 

 

Original Series C Common Units Received:

 

 

 

2/22/08 Vested Series C Common Units:

 

 

 

2/22/08 Unvested Series C Common Units:

 

 

 

Remaining Time Vesting Series C Common Units:

 

 

 

Remaining Performance Vesting Series C Common Units:

 

 

11

--------------------------------------------------------------------------------